In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐3292 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

WILLIAM T. BURROWS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Central District of Illinois.  
               No. 17‐cr‐40007 — Sara Darrow, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 7, 2018 — DECIDED OCTOBER 9, 2018 
                 ____________________ 

    Before FLAUM, RIPPLE, and BARRETT, Circuit Judges. 
   FLAUM,  Circuit  Judge.  William  Burrows  conditionally 
pleaded  guilty to  one  count of receiving child pornography 
pursuant  to  18  U.S.C.  § 2252A(a)(2)(A).  He  argues  that 
§ 2252A(a)(2)(A) is void for vagueness as applied to him, and 
therefore,  that  his  indictment  should  have  been  dismissed. 
Additionally, he maintains that the district court erred at sen‐
tencing  by  basing  his  sentence,  in  part,  on  the  need  for  sex 
2                                                      No. 17‐3292 

oﬀender  treatment.  We  disagree,  and  we  aﬃrm  Burrows’s 
conviction and sentence.  
                           I. Background 
    From  July  to  August  2015,  United  States  Secret  Service 
agents  used  a  peer‐to‐peer  sharing  network  to  download 
eight images of child pornography from a computer using an 
internet  protocol  address  assigned  to  William  Burrows’s 
home.  The  Secret  Service  obtained  a  search  warrant  for  his 
home and executed it on September 9, 2015. 
    A forensic search of a computer at the residence revealed 
a  number of  files  received  through  the  peer‐to‐peer sharing 
program, including videos depicting sexually explicit content 
of prepubescent females as young as six years old. Burrows 
waived his Miranda rights and stated that prior to deleting his 
child pornography collection ten days earlier, he had approx‐
imately twenty to thirty movies and several thousand images 
of child pornography on his computer.  
   On  January  24,  2017,  a  grand  jury  indicted  Burrows  for 
knowingly receiving three digital media files of child pornog‐
raphy  in  violation  of  18  U.S.C.  § 2252A(a)(2)(A).  Burrows 
moved to dismiss the indictment, arguing § 2252A(a)(2)(A) is 
unconstitutionally vague. The district court disagreed, and on 
May 31, 2017, Burrows entered a conditional guilty plea.  
    On  October  19,  2017,  the  district  court  conducted  a  sen‐
tencing hearing. It concluded that Burrows’s total adjusted of‐
fense level was 32 and his criminal history category was I, re‐
sulting  in  a  Guidelines  range  of  121–155  months’  imprison‐
ment. The court then examined the various 18 U.S.C. § 3553(a) 
factors.  The  court  explained  that  not  only  was  it  concerned 
No. 17‐3292                                                      3 

about  “general  deterrence”  and  the  “seriousness  of  the  of‐
fense,” but also, it believed Burrows posed a “greater risk to 
recidivate than other similarly situated individuals” based on 
his “juvenile history” and “pattern of violent outbursts.” The 
court also addressed mitigating factors, including abuse Bur‐
rows suﬀered as a child. Then, it concluded: 
       I  did  consider  going  towards  the  high  end  of 
       what  I  think  is  the  appropriate  …  guideline 
       range of 121 to 151 … and I actually don’t think 
       that  that’s  necessary  after  considering  every‐
       thing because I think that a sentence at the low 
       end of 121 months will be suﬃcient to address 
       the seriousness of the oﬀense and also my con‐
       cerns about your risk to recidivate and the need 
       for general deterrence. But I also think that put‐
       ting you on a life term of supervised release—
       you’re relatively young; you’re 33 years old…. 
       [Y]ou’re going to prison as an adult for the first 
       time, and I think that that will be suﬃcient time 
       to  address  the  harm  caused  by  your  conduct 
       and to also hopefully specifically deter you and 
       give  you  time  to  avail  yourself  of  the  sex  of‐
       fender  treatment  as  an  adult  because  you  ha‐
       ven’t had that opportunity as an adult, just as a 
       juvenile.  And  putting  you  on  lifetime  super‐
       vised release will be necessary given your prior 
       history as a juvenile and all the other things that 
       I  mentioned  that  support  my  concern  of  your 
       risk to recidivate and will be suﬃcient … to oﬀ‐
       set any need for additional time in prison above 
       that low end of 121 months. 
4                                                          No. 17‐3292 

    Finally, the court asked Burrows’s counsel if he wished for 
“further elaborat[ion] on any of the reasons for imposing the 
sentence.” He stated he did not. The court also asked whether 
it “addressed all of [Burrows’s] principal arguments in miti‐
gation.” Counsel indicated that it did. The court then oﬃcially 
imposed  the  121‐month  sentence  and  asked  whether  either 
party had “anything further.” Both responded in the negative. 
Burrows now appeals. 
                              II. Discussion 
     A. Vagueness Challenge 
    We  “review  de  novo  the  constitutionality  of  a  statute.” 
United  States  v.  Morris,  821  F.3d  877,  879  (7th  Cir.  2016).  “A 
statute is unconstitutionally vague if it ‘fails to give ordinary 
people fair notice of the conduct it punishes, or [is] so stand‐
ardless that it invites arbitrary enforcement.’” Id. (alteration in 
original) (quoting Johnson v. United States, 135 S. Ct. 2551, 2556 
(2015)).  
    At issue here is 18 U.S.C. § 2252A. The receipt provision 
makes it illegal for a person to “knowingly receive[] … any 
child pornography that has been mailed, or using any means 
or facility of interstate or foreign commerce shipped or trans‐
ported in or aﬀecting interstate or foreign commerce by any 
means, including by computer.” Id. § 2252A(a)(2)(A). A per‐
son who violates the receipt provision faces a mandatory min‐
imum of five years’ imprisonment. Id. § 2252A(b)(1). In con‐
trast, the possession provision targets individuals who: 
No. 17‐3292                                                                  5 

           knowingly  possess[]  …  any  …  material  that 
           contains an image of child pornography that has 
           been  mailed,  or  shipped  or  transported  using 
           any  means  or  facility  of  interstate  or  foreign 
           commerce or in or aﬀecting interstate or foreign 
           commerce  by  any  means,  including  by  com‐
           puter, or that was produced using materials that 
           have been mailed, or shipped or transported in 
           or  aﬀecting  interstate  or  foreign  commerce  by 
           any means, including by computer.  
Id.  § 2252A(a)(5)(B).  A  person  who  violates  the  possession 
provision  faces  no  mandatory  minimum  except  in  circum‐
stances not relevant here. Id. § 2252A(b)(2).1 
    Burrows alleges § 2252A “is unconstitutionally vague be‐
cause  it  does  not  distinguish  receiving  child  pornography 
from possessing it, which does not impose a mandatory min‐
imum sentence.” He claims that in application, “he was una‐
ble  to  diﬀerentiate  conduct  prohibited  by  § 2252A(a)(2)(A) 
(receiving  child  pornography)  from  conduct  prohibited  by 
                                                 
      1  It  may  seem  “puzzl[ing]  …  why  receiving  …  should  be  punished 

more  severely  than  possessing,  since  possessors,  unless  they  fabricate 
their own pornography, are also receivers.” United States v. Richardson, 238 
F.3d 837, 839 (7th Cir. 2001). “The explanation may be that receivers in‐
crease the market for child pornography and hence the demand for chil‐
dren to pose as models for pornographic photographs; possessors, at least 
qua possessors, as distinct from receivers, though most of them are that 
too, do not.” Id. Thus, “[t]he possessor who creates his own pornography 
strictly for his personal use is not part of the interstate and international 
traﬃc in child pornography,” and the distinction is important because that 
traﬃc “not only increases the demand for the production of such pornog‐
raphy but, by virtue of its far‐flung scope, makes it extremely diﬃcult to 
locate, let alone protect, the children exploited by it.” Id.  
6                                                        No. 17‐3292 

§ 2252A(a)(5)(B) (possessing child pornography).” As a result 
of this supposed lack of distinction, he claims “the statute in‐
vites arbitrary enforcement by law enforcement, prosecutors, 
judges, and juries.” 
     To  agree  with  Burrows,  we  would  need  to  overrule  our 
decision  in  United  States  v.  Watzman,  486  F.3d  1004  (7th  Cir. 
2007).  In  Watzman  we  rejected  a  vagueness  challenge  to 
§ 2252A(a)(2). We held that “[b]y distinguishing receipt from 
possession, the two subsections of the statute are suﬃciently 
clear about what conduct each prohibits,” and that “it cannot 
be said that the receiving child pornography statute relies on 
the discretion of those who enforce it to define its terms.” Id. 
at  1010.  We  rejected  the  argument  that  “receipt  and  posses‐
sion are substantially the same oﬀense,” and we emphasized 
that  a  possessor  of child pornography need  not  have received 
child pornography. Id. at 1009–10. We also noted that “‘pos‐
session and receipt … threaten distinct harms’” because “re‐
ceiving  materials  that  have  been  shipped  in  interstate  com‐
merce is conduct more closely linked to the market for child 
pornography.” Id. at 1009 (quoting United States v. Myers, 355 
F.3d 1040, 1042–43 (7th Cir. 2004)); see United States v. Barevich, 
445 F.3d 956, 959 (7th Cir. 2006) (“Transporting and receiving 
child pornography increases market demand.”). In short, we 
concluded that “all receivers are possessors but not all posses‐
sors are receivers, and so the matter of which crime to charge 
is not simply a product of the prosecutor’s whims.” Watzman, 
486 F.3d at 1010. Instead, because the defendant violated both 
statutes,  the  government  simply  exercised  its  discretion  in 
choosing  to  prosecute  under  § 2252A(a)(2)(A)  rather  than 
§ 2252A(a)(5)(B). See United States v. Batchelder, 442 U.S. 114, 
123–24 (1979) (“This Court has long recognized that when an 
act violates more than one criminal statute, the Government 
No. 17‐3292                                                                7 

may prosecute under either so long as it does not discriminate 
against any class of defendants.”). 
    Burrows claims Watzman’s analysis has “been undermined 
by other courts of appeals and this Court’s subsequent deci‐
sions.” He points primarily to cases that held convicting a de‐
fendant of both receiving and possessing child pornography 
violates the Double Jeopardy Clause. See United States v. Ehle, 
640 F.3d 689, 694–99 (6th Cir. 2011); United States v. Davenport, 
519 F.3d 940, 943–47 (9th Cir. 2008); United States v. Miller, 527 
F.3d 54, 70–74 (3d Cir. 2008). “The Double Jeopardy Clause … 
‘protects against multiple punishments for the same oﬀense.’” 
Brown v. Ohio, 432 U.S. 161, 165 (1977) (quoting North Carolina 
v. Pearce, 395 U.S. 711, 717 (1969)). “[W]here the same act or 
transaction  constitutes  a  violation  of  two  distinct  statutory 
provisions, the test to be applied to determine whether there 
are  two  oﬀenses  or  only  one,  is  whether  each  provision  re‐
quires proof of a fact which the other does not.” Blockburger v. 
United States, 284 U.S. 299, 304 (1932). The Third, Sixth, and 
Ninth  Circuits  all  found  Double  Jeopardy  Clause  violations 
because they concluded that possessing child pornography is 
a lesser‐included oﬀense of receiving it. Ehle, 640 F.3d at 695; 
Davenport, 519 F.3d at 945; Miller, 527 F.3d at 72.2  
     These cases are not helpful to Burrows’s argument. While 
it  might  be  true  that  one  cannot  receive  child  pornography 
without also possessing it, one can possess child pornography 
without receiving it. Indeed, six years after determining that 

                                                 
     2 In United States v. Halliday, we declined to decide “whether to align 

ourselves with [other circuits] on the issue of whether possession of child 
pornography is a lesser‐included oﬀense of receipt.” 672 F.3d 462, 470 (7th 
Cir. 2012). 
8                                                              No. 17‐3292 

possession  of  contraband  is  a  lesser‐included  oﬀense  of  re‐
ceipt for double jeopardy purposes, the Sixth Circuit held that 
§ 2252A is not unconstitutionally vague. United States v. Dun‐
ning,  857  F.3d  342,  348–49  (6th  Cir.  2017).  As  it  reasoned, 
“there is at least one diﬀerence between [receipt and posses‐
sion]: a person who produces child pornography has not re‐
ceived it.” Id. at 349;3 see also United States v. Richardson, 238 
F.3d 837, 839 (7th Cir. 2001) (“[P]ossessors, unless they fabricate 
their own pornography, are also receivers.” (emphasis added)). 
    Additionally, Burrows contends that, because our holding 
in Watzman “was premised on a finding that possessing child 
pornography contained no scienter requirement,” Watzman is 
no longer good law. See United States v. Halliday, 672 F.3d 462, 
469  (7th  Cir.  2012) (“Admittedly, the  reasoning of [cases  in‐
cluding  Watzman]  is  now  in  question,  both  because  of  our 
more recent views of the scienter requirement in possession 
cases, and because of how our sister circuits have viewed pos‐
session and receipt in the child pornography context.”). It is 
true that, after Watzman, we held that “[p]ossession of a pho‐
tograph of an underage girl or boy must be knowing.” United 
States v. Peel, 595 F.3d 763, 771 (7th Cir. 2010). Likewise, other 
circuits also apply a scienter requirement to both receipt and 
possession. See e.g., United States v. McNealy, 625 F.3d 858, 870 
(5th Cir. 2010). But the fact that possession and receipt both 
have a scienter requirement does not change our conclusion 


                                                 
      3 Burrows argues Dunning is not relevant because “there was no evi‐

dence”  that  Burrows  produced  child  pornography.  But  this  is  precisely 
why Dunning is relevant: Like Burrows, the defendant in Dunning was not 
a producer. The Sixth Circuit’s use of this distinction was simply to show 
that the two provisions encompass diﬀerent conduct. 
No. 17‐3292                                                                     9 

in Watzman. Indeed, as noted above, by creating child pornog‐
raphy himself, one can possess it without having received it.  
   In sum, we reaﬃrm our holding from Watzman: 18 U.S.C. 
§ 2252A(a)(2)(A) is not unconstitutionally vague.4 
      B. Sentencing 
    Next,  Burrows  maintains  the  district  court  erred  under 
Tapia  v.  United  States,  564  U.S.  319  (2011),  by  impermissibly 
lengthening his prison term to promote his rehabilitation. In 
Tapia, the Supreme Court held that 18 U.S.C. § 3582(a) “pre‐
cludes federal courts from imposing or lengthening a prison 
term  in  order  to  promote  a  criminal  defendant’s  rehabilita‐
tion.” Id. at 321. At the same time, it made clear that “[a] court 
commits no error by discussing the opportunities for rehabil‐
itation  within  prison  or  the  benefits  of  specific  treatment  or 
training programs,” nor by “trying to get [a defendant] into 
an eﬀective drug treatment program.” Id. at 334. 
            1. Standard of Review  
   As an initial matter, the parties disagree about the proper 
standard  of  review.  Generally,  we  review  a  district  court’s 
                                                 
      4 Burrows also cites Whatley v. Zatecky, 833 F.3d 762 (7th Cir. 2016), to 

support his vagueness challenge. There, an Indiana statute prohibited pos‐
session of cocaine within one‐thousand feet of a youth program center. Id. 
at 765. The statute defined “youth program center” as any “building or 
structure  that  on  a  regular  basis  provides …  services  for  [minors].”  Id. 
(quoting Ind. Code § 35‐41‐1‐29(a)). We found the statute unconstitution‐
ally vague because “the use of the word ‘regular’ in the definition of ‘youth 
program center’ provides no objective standard, and thereby fails to place 
persons of ordinary intelligence on notice of the conduct proscribed and 
allows for arbitrary enforcement.” Id. at 784. Whatley is inapposite. Unlike 
the word “regular,” a person of ordinary intelligence can understand the 
meaning of the word “receive” and conform his behavior appropriately. 
10                                                        No. 17‐3292 

sentencing  procedure  de  novo.  United  States  v.  Holman,  840 
F.3d 347, 352 (7th Cir. 2016). Here, however, the government 
argues  that  Burrows’s  claim  should  be  reviewed  only  for 
plain error because he failed to raise a Tapia objection at the 
time  of  sentencing.  See  United  States  v.  Seals,  813  F.3d  1038, 
1044–45 (7th Cir. 2016) (“[M]ore deference is due … where an 
appellant failed to properly raise a claim below ….”); United 
States v. Guajardo‐Martinez, 635 F.3d 1056, 1058 (7th Cir. 2011) 
(“Because the appellant did not raise these objections during 
the sentencing hearing, we review the decisions for plain er‐
ror.”).  
    Burrows  admits  he  did  not  raise  a  Tapia  objection  in  the 
district court, yet still contends we should review de novo. He 
asserts that “an ‘objection’ to the district court’s sentence in 
this context should be considered an ‘exception’ to the district 
court’s order, which [he] need not raise in the district court to 
preserve  de  novo  appellate  review.”  The  Federal  Rules  of 
Criminal  Procedure  “do  not  require  a  litigant  to  complain 
about  a  judicial  choice  after  it  has  been  made.  Such  a  com‐
plaint is properly called, not an objection, but an exception.” 
United  States v.  Bartlett,  567 F.3d 901,  910 (7th Cir. 2009);  see 
Fed. R. Crim. P. 51(a) (“Exceptions to rulings or orders of the 
court are unnecessary.”). Still, “a district court can announce 
a tentative decision or view and invite objections. A failure to 
object in those circumstances can amount to waiver” or forfei‐
ture. United States v. Gabriel, 831 F.3d 811, 814 (7th Cir. 2016); 
see also United States v. Lewis, 823 F.3d 1075, 1083–84 (7th Cir. 
2016). 
   Here, after the district court announced its 121‐month sen‐
tence, it explicitly asked Burrows: “Do you wish for me to … 
No. 17‐3292                                                         11 

further elaborate on any of the reasons for imposing the sen‐
tence?”  His  counsel  responded  no.  The  court  continued, 
“Have I addressed all of your principal arguments in mitiga‐
tion?”  Counsel  answered  aﬃrmatively. At  that  point,  “[t]he 
sentence was not yet definitive, and [Burrows] still had an op‐
portunity  to  object  and  potentially  aﬀect  [his]  ultimate  sen‐
tence.” See Holman, 840 F.3d at 353. Burrows “did not do so 
with respect to a possible Tapia violation, and we thus review 
for plain error.” See id. 
       2. Plain Error Review 
    “To establish plain error, the defendant must show: ‘(1) an 
error; (2) that is plain; (3) that aﬀected his substantial rights; 
and (4) that seriously aﬀects the fairness, integrity, or public 
reputation of the judicial proceedings.’” Id. (quoting Guajardo‐
Martinez,  635  F.3d  at  1059).  While  acknowledging  that  “the 
district court’s sentence was not based entirely, or even pri‐
marily, on rehabilitation needs,” Burrows contends the court 
committed  a  Tapia  error  because  “the  sentence  was  at  least 
based, in part, on the district court’s conclusion that Burrows 
needed  to  attend  sex  oﬀender  treatment.”  He  relies  on  the 
court’s  statement  made  immediately  after  it  initially  an‐
nounced a  121‐month  sentence,  in  the context of  explaining 
its decision to impose a life term of supervised release: 
       But I also think that putting you on a life term 
       of supervised release—you’re relatively young; 
       you’re 33 years old. I think that—you’re going 
       to  prison  as  an  adult  for  the  first  time,  and  I 
       think that that will be suﬃcient time to address 
       the  harm  caused  by  your  conduct  and  to  also 
       hopefully specifically deter you and give you time 
       to avail yourself of the sex oﬀender treatment as an 
12                                                       No. 17‐3292 

       adult because you haven’t had that opportunity as an 
       adult, just as a juvenile. And putting you on life‐
       time supervised release will be necessary given 
       your prior history as a juvenile and all the other 
       things  that  I  mentioned  that  support  my  con‐
       cern of your risk to recidivate and will be suﬃ‐
       cient … to oﬀset any need for additional time in 
       prison above that low end of 121 months. 
(emphasis added). 
    Read in context, this statement does not suggest that the 
court “impos[ed] or lengthen[ed] [Burrows’s] prison term in 
order  to  promote  [his]  rehabilitation.”  See  Tapia,  564  U.S.  at 
321. Rather, “the district court did what Tapia plainly allows: 
discuss  the  opportunities  for  rehabilitative  programs  while 
[Burrows] is imprisoned.” See United States v. Lucas, 670 F.3d 
784, 795 (7th Cir. 2012). There is “no indication that the district 
court chose the length of the sentence based upon the greater 
opportunities  for  rehabilitation  a  longer  prison  sentence  al‐
lowed.” See id.; cf. United States v. Gallagher, 526 F. App’x 658, 
663–64 (7th Cir. 2013) (“[W]hile the district court’s statement 
demonstrates that it sincerely hopes that [the defendant] re‐
ceives treatment while in prison,  the statement does not es‐
tablish that the district court imposed or lengthened [the de‐
fendant’s] prison sentence in order to ensure that she received 
treatment.”).  Indeed,  it  appears  the  court  determined  the 
length of Burrows’s sentence, in its words, “to address the se‐
riousness  of  the  oﬀense  and  also  [the]  concerns  about  [Bur‐
rows’s]  risk  to  recidivate  and  the  need  for  general  deter‐
rence.” Thus, the court did not commit any error under Tapia, 
let alone error that is “plain”—“so obvious that ‘the trial judge 
and prosecutor were derelict in countenancing it.’” See United 
No. 17‐3292                                                         13 

States  v.  Ramirez,  783  F.3d  687,  694  (7th  Cir.  2015)  (quoting 
United States v. Turner, 651 F.3d 743, 748 (7th Cir. 2011)). 
                            III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.